DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the lower end of the filter".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a lower end of the filter”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreira-Espinoza et al. US 2015/0136684.

	Claim 1, Espinoza teaches a filter including: a housing body (102) forming a cavity (116) within which an inline filter (120) is disposed, the housing body including an outer wall (104) and an inner wall (106) forming an annular space (116A) therebetween, the filter disposed within the annular space, a cap (108) coupled to the housing body at an upper end of the housing body, a bottom wall (118) joining the outer wall and inner wall at a lower end of the housing body, the filter separates the annular space into a first side for unfiltered fluid and a second side for filtered fluid (fig. 5). The recitation of the filter being a water filter is an intended use and does not provide any further structural limitations to the apparatus.
	Claims 2-3, Espinoza further teaches an entry port (112) disposed in the cap and providing a fluid pathway from a fluid source from the entry port to the annular space first side, through the filter and to the annular space second side (fig. 5); and an exit port (114) in fluid communication with the annular space second side (fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreira-Espinoza et al. US 2015/0136684 in view of Pappas US 4,477,352.

	Claim 4, Espinoza teaches the cap (108) is connect to an axial edge of the side wall (104) (paragraph 24) but does not teach how the element are connected or an O-ring between the cap and the housing body.
	Pappas teaches a filter (10) including a housing body (12) and a cap (16) connected by a threaded connection (20, 22) and an O-ring (dark cross hatched element) between the cap and the housing body (fig. 2). Given the lack of teaching in Espinoza as to how the cap and body are connected one of ordinary skill in the art would look to prior art such as Pappas for a suitable connection between a housing and cap and the use of an O-ring is very common in the art as a way to provide a resilient seal between two connected parts.
	Claim 5, Espinoza teaches a lower end of the filter is sealed to the bottom wall (fig. 5, paragraph 32) but does not teach how the elements are sealed.
	Pappas teaches a filter (14) comprising a ring (34) and a ring seal (44) disposed between a lower end of the filter and a bottom wall (fig. 2, 3). Given the lack of teaching 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778